Exhibit 10.68 FIFTH AMENDMENT TO THE BRANDED JOBBER CONTRACT This Fifth Amendment to the Branded Jobber Contract ("Fifth Amendment ") dated _November 1, 2009 ("Fifth Amendment Date"), is between BP Products North America Inc., a Maryland corporation with offices at 28100 Torch Parkway, Warrenville, Illinois 60555 ("Company"), and The Pantry, Inc., a Delaware corporation with an address at Post Office Box 1410, 1801 Douglas Drive, Sanford, North Carolina 27330 ("Jobber"). WITNESSTH: WHEREAS, Company and Jobber have entered into a Branded Jobber Contract dated February 1, 2003, as amended by an Amendment to the Branded Jobber Contract dated February 14, 2003 ("First Amendment"), a Second Amendment to the Branded Jobber Contract dated June 11, 2004 ("Second Amendment"), a Third Amendment to the Branded Jobber Contract dated July 18, 2006 ("Third Amendment"), and a Fourth amendment to the Branded Jobber Contract dated July 30, 2007 ("Fourth Amendment") (collectively, the "Branded Jobber Contract"), in which Company agrees to sell and Jobber agrees to purchase and receive Company's currently offered and available BP branded gasoline products, as determined and designated by Company; and WHEREAS, both parties desire to amend the Branded Jobber Contract to update and modify existing terms and conditions and Attachments to the Branded Jobber Contract. NOW, THEREFORE, in consideration of the mutual covenants, conditions and promises contained in this Fifth Amendment, Company and Jobber hereby agree as follows: A. Capitalized Terms. Unless otherwise indicated, all capitalized terms used but not defined in this Fifth Amendment have the same meanings assigned to them in the Branded Jobber Contract. B. Amended Terms. 1. Attachment A to the Branded Jobber Contract is deleted in its entirety and replaced with the Attachment A to the Branded Jobber Contract attached hereto as the Exhibit to this Fifth Amendment. 2. The chart at the end of Paragraph 35 of the Branded Jobber Contract is deleted in its entirety and replaced with the chart below: Period Minimum Volume Requirement From To (in gallons) July 1. Sept. 30, Oct. 1, Sept. 30, Oct. 1, Sept. 30, Oct. 1, Sept. 30, Oct. 1, Sept, 30, Oct. 1, Sept. 30, C. Entire Agreement. Except as expressly provided in this Fifth Amendment, all terms and conditions of the Branded Jobber Contract shall remain in full force and effect. The Branded Jobber Contract, as amended by this Fifth Amendment, expresses the entire agreement of Buyer and Seller with respect to its subject matter. Neither party has made any promise or inducement which is not expressly set forth in the Branded Jobber Contract or this Fifth Amendment. Upon the Fifth Amendment Date, each reference in the Branded Jobber Contract to "this Branded Jobber Contract," "this Contract," or this contract" shall mean and be a reference to the Branded Jobber Contract as amended hereby. D. Counterparts. This Fifth Amendment may be executed in one or more counterparts, each of which shall be deemed an original but all of which taken shall constitute one and the same instrument. E. Conflicting Terms. Notwithstanding anything herein to the contrary, to the extent that any of the terms and conditions of the Branded Jobber Contract conflict with this Fifth Amendment, this Fifth Amendment shall control. F. Ratification of Branded Jobber Contract. As amended herein and hereby, Company and Jobber ratify and reaffirm the terms of the Branded Jobber Contract and acknowledge that this Fifth Amendment is incorporated within the Branded Jobber Contract. IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be executed as of the Fifth Amendment Date. BP Products North America Inc. The Pantry, Inc. /s/ Elizabeth R. Clechenko /s/ Keith Bell Printed Name: Elizabeth R. Clechenko Printed Name: Keith Bell Title:Vice President — East Gulf Coast Sales Title:SVP of Fuels EXHIBIT TO FIFTH AMENDMENT TO THE BRANDED JOBBER CONTRACT Attachment A to the Branded Jobber Contract as of the Fifth Amendment Date is attached following this page. ATTACHMENT A TO BRANDED JOBBER CONTRACT (RETAIL) Approved Retail Sites and Jobber's Designated Terminals Branded Jobber: The Pantry Inc 11/22/2010 Branded Jobber Agreement Dated: 2/1/2003 TOTAL VOLUME: SVB # DBA Name Address County Terminal Branded Gasoline Branded Diesel Diesel Offer KANGAROO EXP #3891 1, ALBANY, GA, 31705 DOUGHERTY AOC ALBANY YES YES BP BRANDED ULS2 KANGAROO EXP #3909 1, ING DRIVE, AMERICUS, GA, 31709 SUMTER AOC ALBANY YES YES BP BRANDED ULS2 KANGAROO EXP #3319 , CLEVELAND, GA, 30528 WHITE AOC ATHENS YES YES BP BRANDED ULS2 KANGAROO EXP #3334 1, D, CORNELIA, GA, 30531 HABERSHAM AOC ATHENS YES YES BP BRANDED ULS2 KANGAROO EXP #3869 21& 70, COLUMBIANA, AL, 35051 SHELBY AOC BIRMINGHAM YES YES BP BRANDED ULS2 KANGAROO EXP #3024 , NEWTON, NC, 28658 CATAWBA AOC CHARLOTTE YES YES BP BRANDED ULS2 KANGAROO EXP #3025 1, CONOVER, NC, 28613 CATAWBA AOC CHARLOTTE YES YES BP BRANDED ULS2 KANGAROO EXP #3026 2, NEWTON, NC, 28658 CATAWBA AOC CHARLOTTE YES YES BP BRANDED ULS2 KANGAROO EXP #3381 , SUMTER, SC, 29154 SUMTER AOC CHARLOTTE YES YES BP BRANDED ULS2 KANGAROO EXP #3470 3, BLVD, KANNAPOLIS, NC, 28083 CABARRUS AOC CHARLOTTE YES YES BP BRANDED ULS2 KANGAROO EXP # 3380 , SUMTER, SC, 29150 SUMTER AOC CHARLOTTE YES YES BP BRANDED ULS2 KANGAROO EXP # 1231 3, JACKSONVILLE, FL, 32224 DUVAL AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 1303 2, GAINESVILLE, FL, 32608 ALACHUA AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 1304 5, GAINESVILLE, FL, 32653 ALACHUA AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 6173 7, JACKSONVILLE, FL, 32244 DUVAL AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 6161 34 SW 250TH ST, NEWBERRY, FL, 32669 ALACHUA AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 1309 , TRENTON, FL, 32693 GILCHRIST AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 6263 4, SAINT AUGUSTINE, FL, 32095 ST JOHNS AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP 6272 , SAN MATEO, FL, 32187 PUTNAM AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 6537 , PALATKA, FL, 32177 PUTNAM AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP # 3848 2, JACKSONVILLE BEACH, FL, 32250 DUVAL AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP #2408 3930 SR44, NEW SMYRNA BEACH, FL, 32168 VOLUSIA AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP #2104 1, ORMOND BEACH, FL, 32174 VOLUSIA AOC JACKSONVILLE YES YES BP BRANDED ULS2 KANGAROO EXP #3858 , GALLATIN, TN, 37066 SUMNER AOC NASHVILLE YES YES BP BRANDED ULS2 KANGAROO EXP #3100 6, RALEIGH, NC, 27612 WAKE AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #850 , MORRISVILLE, NC, 27560 WAKE AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3092 2, RALEIGH, NC, 27604 WAKE AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3093 3, DURHAM, NC, 27713 DURHAM AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3095 4, RALEIGH, NC, 27604 WAKE AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #104 4, DURHAM, NC, 27707 DURHAM AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3442 3, DURHAM, NC, 27703 DURHAM AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3098 4, RALEIGH, NC, 27609 WAKE AOC SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3441 2, PROSPERITY, SC, 29127 NEWBERRY AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EXP #3735 1, SPARTANBURG, SC, 29303 SPARTANBURG AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EXP #3294 2, DUNCAN, SC, 29334 SPARTANBURG AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EXP # 3289 2, SIMPSONVILLE, SC, 29681 GREENVILLE AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EXP #3295 , GAFFNEY, SC, 29341 CHEROKEE AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EXP #1500 1, VD, SPARTANBURG, SC, 29306 SPARTANBURG AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EXP #1502 12, INMAN, SC, 29349 SPARTANBURG AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EX #1508 , GREER, SC, 29651 GREENVILLE AOC SPARTANBURG YES YES BP BRANDED ULS2 KANGAROO EXP #445 , COLUMBIA, SC, 29210 RICHLAND AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP #3250 , AIKEN, SC, 29803 AIKEN AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP #3251 1, BATH, SC, 29816 AIKEN AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP #3257 2, AIKEN, SC, 29801 AIKEN AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP #3248 , AIKEN, SC, 29802 AIKEN AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP #3275 3, MARTINEZ, GA, 30907 COLUMBIA AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP #3486 5, COLUMBIA, SC, 29206 RICHLAND AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP # 3272 4, CAYCE, SC, 29033 LEXINGTON AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP # 3267 5, LEXINGTON, SC, 29072 LEXINGTON AOC SWEETWATER YES YES BP BRANDED ULS2 KANGAROO EXP #3517 6, CHATTANOOGA, TN, 37421 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3523 1, DALTON, GA, 30720 WHITFIELD AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3555 1, ROSSVILLE, GA, 30741 WALKER AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3556 4, JASPER, TN, 37347 MARION AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3557 4, HIXSON, TN, 37343 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3569 8, DAYTON, TN, 37321 RHEA AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3497 5, OOLTEWAH, TN, 37363 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3503 5, RINGGOLD, GA, 30736 CATOOSA AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3511 , ILL RD, CHICKAMAUGA, GA, 30707 WALKER AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3512 2, DALTON, GA, 30721 WHITFIELD AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3515 8, CHATTANOOGA, TN, 37421 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3545 5, R, RED BANK, TN, 37415 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3547 4, CLEVELAND, TN, 37312 BRADLEY AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3549 , ROME, GA, 30161 FLOYD AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3550 , CHATTANOOGA, TN, 37405 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3552 3, CHATTANOOGA, TN, 37409 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3558 , DUNLAP, TN, 37327 SEQUATCHIE AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3573 8, HIXSON, TN, 37343 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3587 3, Y, FORT OGLETHORPE, GA, 30742 CATOOSA AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3588 9, CHATTANOOGA, TN, 37421 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3553 5, RINGGOLD, GA, 30736 CATOOSA AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3592 2, SE, CLEVELAND, TN, 37323 BRADLEY AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3593 2, CLEVELAND, TN, 37311 BRADLEY AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3597 6, BENTON, TN, 37307 POLK AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3596 5, COPPERHILL, TN, 37317 POLK AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3561 4, D, RINGGOLD, GA, 30736 CATOOSA AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3602 6, CHATTANOOGA, TN, 37411 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3570 6, CHATTANOOGA, TN, 37412 HAMILTON AOC-CHATTANOOGA (TYNER) YES YES BP BRANDED ULS2 KANGAROO EXP #3305 937QUEEN CITY PRKW, Y, GAINESVILLE, GA, 30501 HALL AOC-DORAVILLE #1 YES YES BP BRANDED ULS2 KANGAROO EXP #3326 1, STOCKBRIDGE, GA, 30281 HENRY AOC-DORAVILLE #1 YES YES BP BRANDED ULS2 KANGAROO EXP #3521 , SUMMERVILLE, GA, 30747 CHATTOOGA ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP #3554 , Y, CARTERSVILLE, GA, 30120 BARTOW ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP # 3637 2, ROME, GA, 30165 FLOYD ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP # 3640 1, VD, ROME, GA, 30165 FLOYD ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP # 3644 5, ACWORTH, GA, 30101 COBB ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP # 3647 1, ROME, GA, 30161 FLOYD ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP # 3653 1, CARTERSVILLE, GA, 30121 BARTOW ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP #3655 2, ROME, GA, 30165 FLOYD ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP #3656 , DALTON, GA, 30721 WHITFIELD ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP # 3659 1, LVD, ROME, GA, 30161 FLOYD ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP # 3669 , CARTERSVILLE, GA, 30120 BARTOW ATLANTA GA-BP (Chattahoochee) YES YES BP BRANDED ULS2 KANGAROO EXP #3436 1, CANTON, MS, 39046 MADISON B P OIL-COLLINS YES YES BP BRANDED ULS2 KANGAROO EXP #3437 3, FLORENCE, MS, 39073 RANKIN B P OIL-COLLINS YES YES BP BRANDED ULS2 KANGAROO EXP #3387 91, MCLAIN, MS, 39456 GREENE B P OIL-COLLINS YES YES BP BRANDED ULS2 KANGAROO EXP #105 , SANFORD, NC, 27330 LEE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #869 8, RALEIGH, NC, 27615 WAKE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #438 1, SANFORD, NC, 27330 LEE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #355 , SANFORD, NC, 27330 LEE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #918 , ATLANTIC BEACH, NC, 28512 CARTERET CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #920 2, GOLDSBORO, NC, 27530 WAYNE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #924 , GOLDSBORO, NC, 27530 WAYNE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #925 1, GOLDSBORO, NC, 27530 WAYNE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #927 , GOLDSBORO, NC, 27530 WAYNE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #929 , GRIFTON, NC, 28530 PITT CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #934 1, NEW BERN, NC, 28560 CRAVEN CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3076 , KINSTON, NC, 28502 LENOIR CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3083 , GREENVILLE, NC, 27834 PITT CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3084 , ROCKY MOUNT, NC, 27803 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3087 1, ROCKY MOUNT, NC, 27804 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3096 3, ROCKY MOUNT, NC, 27804 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3099 1, LVD, GREENVILLE, NC, 27834 PITT CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3117 3, SHARPSBURG, NC, 27878 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #919 1, GOLDSBORO, NC, 27530 WAYNE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #922. 2, DR, GOLDSBORO, NC, 27534 WAYNE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3301 11-501- HW, Y 211, ABERDEEN, NC, 28315 MOORE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3300 12, BROADWAY, NC, 27505 LEE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3419 2, GREENVILLE, NC, 27858 PITT CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3128 10, CLAYTON, NC, 27520 JOHNSTON CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 921 1, GOLDSBORO, NC, 27530 WAYNE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3119 1, VD, SMITHFIELD, NC, 27577 JOHNSTON CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3077 , ROCKY MOUNT, NC, 27801 EDGECOMBE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3079 5, ROCKY MOUNT, NC, 27804 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3080 1, ROCKY MOUNT, NC, 27804 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3081 3, ROCKY MOUNT, NC, 27804 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3085 , ROCKY MOUNT, NC, 27804 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3106 1, ROCKY MOUNT, NC, 27804 NASH CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 456 8, FAYETTEVILLE, NC, 28304 CUMBERLAND CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3017 , SPRING LAKE, NC, 28390 CUMBERLAND CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3219 1, LATTA, SC, 29565 DILLON CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3222 , DILLON, SC, 29536 DILLON CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #931 , KENLY, NC, 27542 JOHNSTON CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #3217 , MULLINS, SC, 29574 MARION CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3841 2, WEST END, NC, 27376 MOORE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3843 4, SANFORD, NC, 27331 LEE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP # 3844 2, HWY, SANFORD, NC, 27330 LEE CITGO-SELMA YES YES BP BRANDED ULS2 KANGAROO EXP #875 3, CHARLESTON, SC, 29405 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #878 10, MCCLELLANVILLE, SC, 29458 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #884 2, JOHNS ISLAND, SC, 29455 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #886 4, CHARLESTON, SC, 29414 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #873 2, MOUNT PLEASANT, SC, 29464 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #3353 1, CHARLESTON, SC, 29407 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #3354 5, CHARLESTON, SC, 29406 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 887 2, SUMMERVILLE, SC, 29483 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 877 2, SULLIVANS ISLAND, SC, 29482 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 881 6, RAVENEL, SC, 29470 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 448 1, SUMMERVILLE, SC, 29483 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 492 1, ISLE OF PALMS, SC, 29451 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 879 2, WANDO, SC, 29492 BERKELEY COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 3362 2, BONNEAU, SC, 29431 BERKELEY COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 3067 HWY 17 BYPASS PENDER, GRASS, MURRELLS INLET, SC, 29576 GEORGETOWN COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #3363 3, ST STEPHEN, SC, 29479 BERKELEY COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP # 3692 2, NORTH CHARLESTON, SC, 29418 CHARLESTON COLONIAL - CHARLESTON YES YES BP BRANDED ULS2 KANGAROO EXP #3377 1B REGENCY PKWY, HILTON HEAD ISLAND, SC, 29928 BEAUFORT COLONIAL - SAVANNAH YES YES BP BRANDED ULS2 KANGAROO EXP # 912 2, Y, RIDGELAND, SC, 29936 JASPER COLONIAL - SAVANNAH YES YES BP BRANDED ULS2 KANGAROO EXP # 430 1, RD, HILTON HEAD ISLAND, SC, 29926 BEAUFORT COLONIAL - SAVANNAH YES YES BP BRANDED ULS2 KANGAROO EXP #408 31 ARROW ROAD, HILTON HEAD ISLAND, SC, 29928 BEAUFORT COLONIAL - SAVANNAH YES YES BP BRANDED ULS2 KANGAROO EXP #3298 - HWY, 15-501, PITTSBORO, NC, 27312 CHATHAM GREENSBORO NC-Transmontaigne YES YES BP BRANDED ULS2 KANGAROO EXP # 3478 9, BLAIRS, VA, 24527 PITTSYLVANIA GREENSBORO NC-Transmontaigne YES YES BP BRANDED ULS2 KANGAROO EXP #3297 -HWY 64, SILER CITY, NC, 27344 CHATHAM GRNSBORO NC-MAGLN MRKT FRNDSHP YES YES BP BRANDED ULS2 KANGAROO EXP #872 1, KILL DEVIL HILLS, NC, 27948 DARE KINDER MORGAN-CHESAPEAKE YES YES BP BRANDED ULS2 KANGAROO EXP #1238 14, FORT MCCOY, FL, 32134 MARION MARATHON ASHLAND - TAMPA YES YES BP BRANDED ULS2 KANGAROO EXP #1242 17, ORANGE LAKE, FL, 32681 MARION MARATHON ASHLAND - TAMPA YES YES BP BRANDED ULS2 KANGAROO EXP # 6177 4, DUNNELLON, FL, 34432 MARION MARATHON ASHLAND - TAMPA YES YES BP BRANDED ULS2 KANGAROO EXP # 6279 6, HWY, CRYSTAL RIVER, FL, 34429 CITRUS MARATHON ASHLAND - TAMPA YES YES BP BRANDED ULS2 KANGAROO EXP # 6512 13, SPRING HILL, FL, 34609 HERNANDO MARATHON ASHLAND - TAMPA YES YES BP BRANDED ULS2 KANGAROO EXP # 6516 13, HUDSON, FL, 34667 PASCO MARATHON ASHLAND - TAMPA YES YES BP BRANDED ULS2 KANGAROO EXP #3989 6, NAPLES, FL, 34119 COLLIER PORT EVERGLADES FL-BP YES YES BP BRANDED ULS2 KANGAROO EXP # 3115 , EMPORIA, VA, 23847 EMPORIA CITY RICHMOND VA-BP YES YES BP BRANDED ULS2 KANGAROO EXP # 3112 , ASHLAND, VA, 23005 HANOVER RICHMOND VA-BP YES YES BP BRANDED ULS2 KANGAROO EXP # 3113 1, RICHMOND, VA, 23230 RICHMOND CITY RICHMOND VA-BP YES YES BP BRANDED ULS2 KANGAROO EXP # 3210 , STAUNTON, VA, 24401 STAUNTON CITY ROANOKE VA-BP (Montvale) YES YES BP BRANDED ULS2 KANGAROO EXP # 3211 , WOODSTOCK, VA, 22664 SHENANDOAH ROANOKE VA-BP (Montvale) YES YES BP BRANDED ULS2 KANGAROO EXP # 3212 , WYTHEVILLE, VA, 24382 WYTHE ROANOKE VA-BP (Montvale) YES YES BP BRANDED ULS2 KANGAROO EXP #1235 , LADY LAKE, FL, 32159 LAKE TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP # 6229 2, PALM BAY, FL, 32909 BREVARD TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP # 6513 , PALM BAY, FL, 32907 BREVARD TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP # 6528 , PALM BAY, FL, 32905 BREVARD TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP # 6542 3, D, MELBOURNE, FL, 32935 BREVARD TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP #2904 2, DELAND, FL, 32724 VOLUSIA TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP#2050 1, PORT ORANGE, FL, 32119 VOLUSIA TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP #2102 2, DELAND, FL, 32720 VOLUSIA TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP#2290 19, EUSTIS, FL, 32726 LAKE TAFT FL KINDER MORGAN YES YES BP BRANDED ULS2 KANGAROO EXP #3861 , BATESVILLE, MS, 38606 PANOLA VALERO -MEMPHIS YES YES BP BRANDED ULS2 KANGAROO EXP #3864 , BATESVILLE, MS, 38606 PANOLA VALERO -MEMPHIS YES YES BP BRANDED ULS2 KANGAROO EXP #3140 3, LITTLE RIVER, SC, 29566 HORRY WILMINGTON NC-Hess YES YES BP BRANDED ULS2 KANGAROO EXP # 3064 3, MYRTLE BEACH, SC, 29579 HORRY WILMINGTON NC-Hess YES YES BP BRANDED ULS2 KANGAROO EXP # 3062 1, SURFSIDE BEACH, SC, 29577 HORRY WILMINGTON NC-Hess YES YES BP BRANDED ULS2 KANGAROO EXP #3126 2, MIDWAY PARK, NC, 28544 ONSLOW WILMINGTON NC-Hess YES YES BP BRANDED ULS2 KANGAROO EXP #3125 , JACKSONVILLE, NC, 28540 ONSLOW WILMINGTON NC-Hess YES YES BP BRANDED ULS2 KANGAROO EXP #894 , GOLDSBORO, NC, 27530 WAYNE YES NO NO DIESEL KANGAROO EXP #451 1, CLARKSVILLE, TN, 37043 MONTGOMERY YES NO NO DIESEL KANGAROO EXP #3384 1, OCEAN SPRINGS, MS, 39564 JACKSON AOC - PASCAGOULA YES NO NO DIESEL KANGAROO EXP #3283 2, GREENVILLE, SC, 29611 GREENVILLE AOC BELTON YES NO NO DIESEL KANGAROO EXP # 3281 7, GREENVILLE, SC, 29611 GREENVILLE AOC BELTON YES NO NO DIESEL KANGAROO EXP #3282 , GREENVILLE, SC, 29611 GREENVILLE AOC BELTON YES NO NO DIESEL KANGAROO EXP # 620 2, SIMPSONVILLE, SC, 29681 GREENVILLE AOC BELTON YES NO NO DIESEL KANGAROO EXP #601 1, GREENVILLE, SC, 29615 GREENVILLE AOC BELTON YES NO NO DIESEL KANGAROO EXP #240 , NEWTON, NC, 28658 CATAWBA AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #140 1, BOONE, NC, 28607 WATAUGA AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #141 , BOONE, NC, 28607 WATAUGA AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #3021 HWY 16 & I-40, CONOVER, NC, 28613 CATAWBA AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #3023 , MOORESVILLE, NC, 28115 IREDELL AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #3044 13, INDIAN TRAIL, NC, 28079 UNION AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #571 2, CAMDEN, SC, 29020 KERSHAW AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #250 , BANNER ELK, NC, 28604 AVERY AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #326 , SUMTER, SC, 29150 SUMTER AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #312 1, STATESVILLE, NC, 28677 IREDELL AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #784 , MOORESVILLE, NC, 28115 IREDELL AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #158 1, STATESVILLE, NC, 28677 IREDELL AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP # 833 , LUGOFF, SC, 29078 KERSHAW AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #860 1, D, CONCORD, NC, 28025 CABARRUS AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP #164 1, BOONE, NC, 28607 WATAUGA AOC CHARLOTTE YES NO NO DIESEL KANGAROO EXP # 1223 5, GAINESVILLE, FL, 32609 ALACHUA AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP # 1282 11, JACKSONVILLE, FL, 32256 DUVAL AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP # 6082 1, DAYTONA BEACH, FL, 32119 VOLUSIA AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP # 6270 4, GAINESVILLE, FL, 32608 ALACHUA AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #1233 , BUNNELL, FL, 32110 FLAGLER AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #1279 2, SAINT AUGUSTINE, FL, 32095 ST JOHNS AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #1299 4, SAINT AUGUSTINE, FL, 32084 ST JOHNS AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP # 6079 24, ASTOR, FL, 32102 LAKE AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP # 6179 4, SAINT AUGUSTINE, FL, 32086 ST JOHNS AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #6158 1, FERNANDINA BEACH, FL, 32034 NASSAU AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #1200 10, JACKSONVILLE, FL, 32225 DUVAL AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #1222 12, JACKSONVILLE, FL, 32256 DUVAL AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP#2525 1, EDGEWATER, FL, 32132 VOLUSIA AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP # 2612 2, DAYTONA BEACH, FL, 32124 VOLUSIA AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #3914 17, MICANOPY, FL, 32667 ALACHUA AOC JACKSONVILLE YES NO NO DIESEL KANGAROO EXP #3571 , ETOWAH, TN, 37331 MC MINN AOC KNOXVILLE YES NO NO DIESEL KANGAROO EXP #3600 , ETOWAH, TN, 37331 MC MINN AOC KNOXVILLE YES NO NO DIESEL KANGAROO EXP #463 , CLARKSVILLE, TN, 37042 MONTGOMERY AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #473 1, BLVD, CLARKSVILLE, TN, 37040 MONTGOMERY AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #458 , GALLATIN, TN, 37066 SUMNER AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #841 5, LA VERGNE, TN, 37086 RUTHERFORD AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #402 , CLARKSVILLE, TN, 37042 MONTGOMERY AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #407 1, CLARKSVILLE, TN, 37043 MONTGOMERY AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #443 , CLARKSVILLE, TN, 37042 MONTGOMERY AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #420 , RUSSELLVILLE, KY, 42276 LOGAN AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #679 2, HOPKINSVILLE, KY, 42240 CHRISTIAN AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #391 3, HOPKINSVILLE, KY, 42240 CHRISTIAN AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #394 , HOPKINSVILLE, KY, 42240 CHRISTIAN AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #419 1, RUSSELLVILLE, KY, 42276 LOGAN AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #474 , MURFREESBORO, TN, 37129 RUTHERFORD AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #3559 1, MANCHESTER, TN, 37355 COFFEE AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #3621 2, SHELBYVILLE, TN, 37160 BEDFORD AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #3625 1, LEBANON, TN, 37087 WILSON AOC NASHVILLE YES NO NO DIESEL KANGAROO EXP #823 5, CARY, NC, 27511 WAKE AOC SELMA YES NO NO DIESEL KANGAROO EXP #3303 2, RALEIGH, NC, 27603 WAKE AOC SELMA YES NO NO DIESEL KANGAROO EXP #358 6, FAYETTEVILLE, NC, 28306 CUMBERLAND AOC SELMA YES NO NO DIESEL KANGAROO EXP # 3489 7, DURHAM, NC, 27713 DURHAM AOC SELMA YES NO NO DIESEL KANGAROO EXP # 816 1, CARY, NC, 27513 WAKE AOC SELMA YES NO NO DIESEL KANGAROO EXP # 914 1, CARY, NC, 27511 WAKE AOC SELMA YES NO NO DIESEL KANGAROO EXP # 846 1, APEX, NC, 27502 WAKE AOC SELMA YES NO NO DIESEL KANGAROO EXP #457 , T, APEX, NC, 27502 WAKE AOC SELMA YES NO NO DIESEL KANGAROO EXP #3886 3, MORRISVILLE, NC, 27560 WAKE AOC SELMA YES NO NO DIESEL KANGAROO EXP #547 , SIMPSONVILLE, SC, 29681 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP #3286 1, GREENVILLE, SC, 29607 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3277 3, GREENVILLE, SC, 29615 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP #3292 1, SPARTANBURG, SC, 29302 SPARTANBURG AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3284 , GREENVILLE, SC, 29615 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3285 5, GREENVILLE, SC, 29615 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3291 2, SPARTANBURG, SC, 29303 SPARTANBURG AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3278 1, GREENVILLE, SC, 29607 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3290 1, SPARTANBURG, SC, 29301 SPARTANBURG AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3280 , GREER, SC, 29651 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 3287 1, GREENVILLE, SC, 29611 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 476 1, CHAPIN, SC, 29036 LEXINGTON AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP # 429 , GREENVILLE, SC, 29607 GREENVILLE AOC SPARTANBURG YES NO NO DIESEL KANGAROO EX #1501 , SPARTANBURG, SC, 29303 SPARTANBURG AOC SPARTANBURG YES NO NO DIESEL KANGAROO EX #1503 , WOODRUFF, SC, 29388 SPARTANBURG AOC SPARTANBURG YES NO NO DIESEL KANGAROO EX #1504 1, CHESTER, SC, 29706 CHESTER AOC SPARTANBURG YES NO NO DIESEL KANGAROO EX #1506 1, UNION, SC, 29379 UNION AOC SPARTANBURG YES NO NO DIESEL KANGAROO EX #1509 2, SPARTANBURG, SC, 29302 SPARTANBURG AOC SPARTANBURG YES NO NO DIESEL KANGAROO EX #1510 8, SPARTANBURG, SC, 29303 SPARTANBURG AOC SPARTANBURG YES NO NO DIESEL KANGAROO EXP #323 3, IRMO, SC, 29063 LEXINGTON AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #574 2, COLUMBIA, SC, 29210 RICHLAND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #332 3, WEST COLUMBIA, SC, 29170 LEXINGTON AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #497 2, COLUMBIA, SC, 29206 RICHLAND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #849 2, COLUMBIA, SC, 29229 RICHLAND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #442 3, WEST COLUMBIA, SC, 29172 LEXINGTON AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #822 3, COLUMBIA, SC, 29209 RICHLAND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3245 , BELVEDERE, SC, 29841 AIKEN AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3246 1, AIKEN, SC, 29801 AIKEN AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3270 1, AUGUSTA, GA, 30901 RICHMOND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3249 , NORTH AUGUSTA, SC, 29841 AIKEN AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3252 1, AIKEN, SC, 29803 AIKEN AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3243 3, AIKEN, SC, 29801 AIKEN AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3244 1, AIKEN, SC, 29801 AIKEN AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3271 2, AIKEN, SC, 29801 AIKEN AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3266 3, AUGUSTA, GA, 30906 RICHMOND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3261 3, AUGUSTA, GA, 30907 RICHMOND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3262 3434 WRIGHTBORO, AUGUSTA, GA, 30909 RICHMOND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3263 4, HEPHZIBAH, GA, 30815 RICHMOND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3264 2, AUGUSTA, GA, 30907 RICHMOND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3254 1, LEXINGTON, SC, 29073 LEXINGTON AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP # 3274 , LEXINGTON, SC, 29072 LEXINGTON AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP # 842 5, LEXINGTON, SC, 29072 LEXINGTON AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP # 452 3, COLUMBIA, SC, 29210 RICHLAND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP # 399 1, WEST COLUMBIA, SC, 29169 LEXINGTON AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP # 470 4, D, FOREST ACRES, SC, 29206 RICHLAND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3255 3, AUGUSTA, GA, 30909 RICHMOND AOC SWEETWATER YES NO NO DIESEL KANGAROO EXP #3253 , JACKSON, SC, 29831 AIKEN AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3494 11, SODDY-DAISY, TN, 37379 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3496 9, OOLTEWAH, TN, 37363 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3498 8, OOLTEWAH, TN, 37363 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3501 4, COHUTTA, GA, 30710 WHITFIELD AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3506 2, LEY RD, FLINTSTONE, GA, 30725 WALKER AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3508 1, VE, ROSSVILLE, GA, 30741 WALKER AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3507 , ROCK SPRING, GA, 30739 WALKER AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3524 , CHATTANOOGA, TN, 37419 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3525 , DALTON, GA, 30720 WHITFIELD AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3527 2, CHATTANOOGA, TN, 37406 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3540 1, CHATTANOOGA, TN, 37405 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3541 1, CHATTANOOGA, TN, 37405 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3544 , CHATTANOOGA, TN, 37405 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3575 8, SODDY-DAISY, TN, 37379 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL DISCOUNT MART #4710 4, HIXSON, TN, 37343 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3581 3, DALTON, GA, 30721 WHITFIELD AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3603 1, CLEVELAND, TN, 37311 BRADLEY AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3502 3, DALTON, GA, 30720 WHITFIELD AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3534 1, LA FAYETTE, GA, 30728 WALKER AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3539 6224-A HIXSON PIKE, CHATTANOOGA, TN, 37402 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3574 13, SODDY-DAISY, TN, 37379 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3576 4, CHATTANOOGA, TN, 37411 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3577 3, CHATTANOOGA, TN, 37406 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3589 , CLEVELAND, TN, 37311 BRADLEY AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3590 2, DALTON, GA, 30721 WHITFIELD AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3591 1, SOUTH PITTSBURG, TN, 37380 MARION AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3598 MT VERD ROAD, ATHENS, TN, 37303 MC MINN AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3604 1, DALTON, GA, 30721 WHITFIELD AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3605 5, HIXSON, TN, 37343 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3607 6, HARRISON, TN, 37341 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3614 7, CHATTANOOGA, TN, 37421 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3616 4, CHATTANOOGA, TN, 37411 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3510 , LA FAYETTE, GA, 30728 WALKER AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3546 3, CLEVELAND, TN, 37312 BRADLEY AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3623 , RED BANK, TN, 37415 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3624 2, CHATTANOOGA, TN, 37421 HAMILTON AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3628 2, CLEVELAND, TN, 37323 BRADLEY AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3586 4, OCOEE, TN, 37361 POLK AOC-CHATTANOOGA (TYNER) YES NO NO DIESEL KANGAROO EXP #3537 4, Y NE, ROME, GA, 30161 FLOYD AOC-DORAVILLE #1 YES NO NO DIESEL KANGAROO EXP #3316 1, ATHENS, GA, 30606 CLARKE AOC-DORAVILLE #1 YES NO NO DIESEL KANGAROO EXP #3320 , ATHENS, GA, 30605 CLARKE AOC-DORAVILLE #1 YES NO NO DIESEL KANGAROO EXP #3323 2, GAINESVILLE, GA, 30501 HALL AOC-DORAVILLE #1 YES NO NO DIESEL KANGAROO EXP #3343 2, STOCKBRIDGE, GA, 30281 HENRY AOC-DORAVILLE #1 YES NO NO DIESEL KANGAROO EXP #3518 NORTH HIGHWAY 41, CALHOUN, GA, 30701 GORDON ATLANTA GA-BP (Chattahoochee) YES NO NO DIESEL KANGAROO EXP #3520 11, SUMMERVILLE, GA, 30747 CHATTOOGA ATLANTA GA-BP (Chattahoochee) YES NO NO DIESEL KANGAROO EXP #3522 3, LINDALE, GA, 30147 FLOYD ATLANTA GA-BP (Chattahoochee) YES NO NO DIESEL KANGAROO EXP #3536 4, ROME, GA, 30165 FLOYD ATLANTA GA-BP (Chattahoochee) YES NO NO DIESEL EZ MART #4711 1, ROME, GA, 30165 FLOYD ATLANTA GA-BP (Chattahoochee) YES NO NO DIESEL KANGAROO EXP #3720 2, E, ROME, GA, 30161 FLOYD ATLANTA GA-BP (Chattahoochee) YES NO NO DIESEL KANGAROO EXP #3421 1, BRANDON, MS, 39042 RANKIN B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3428 1, JACKSON, MS, 39202 HINDS B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3429 1, MADISON, MS, 39110 MADISON B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3430 1, JACKSON, MS, 39206 HINDS B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3434 , BRANDON, MS, 39042 RANKIN B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3435 1, CANTON, MS, 39046 MADISON B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3397 , MAGEE, MS, 39111 SIMPSON B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3846 , LONG BEACH, MS, 39560 HARRISON B P OIL-COLLINS YES NO NO DIESEL KANGAROO EXP #3890 1, D, TALLAHASSEE, FL, 32304 LEON BP BAINBRIDGE-BAINBRIDGE YES NO NO DIESEL KANGAROO EXP #3894 1, BAINBRIDGE, GA, 39819 DECATUR BP BAINBRIDGE-BAINBRIDGE YES NO NO DIESEL KANGAROO EXP #3899 3, TALLAHASSEE, FL, 32304 LEON BP BAINBRIDGE-BAINBRIDGE YES NO NO DIESEL KANGAROO EXP #3905 2, DOTHAN, AL, 36303 HOUSTON BP BAINBRIDGE-BAINBRIDGE YES NO NO DIESEL KANGAROO EXP #3907 9, TALLAHASSEE, FL, 32311 LEON BP BAINBRIDGE-BAINBRIDGE YES NO NO DIESEL KANGAROO EXP #3910 1, BAINBRIDGE, GA, 31717 DECATUR BP BAINBRIDGE-BAINBRIDGE YES NO NO DIESEL KANGAROO EXP #478 1, SPRING LAKE, NC, 28390 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #366 , SANFORD, NC, 27330 LEE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #258 3, IS HWY, SANFORD, NC, 27330 LEE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #906 1, BEAUFORT, NC, 28516 CARTERET CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #826 4, GREENVILLE, NC, 27835 PITT CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #854 1, NW, WILSON, NC, 27896 WILSON CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #893 , WINTERVILLE, NC, 28590 PITT CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #928 , GOLDSBORO, NC, 27530 WAYNE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3018 , MAXTON, NC, 28364 ROBESON CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3078 7, BATTLEBORO, NC, 27809 NASH CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3090 , ROCKY MOUNT, NC, 27801 EDGECOMBE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #336 5, FAYETTEVILLE, NC, 28304 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #481 3, HOPE MILLS, NC, 28348 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #405 3, SANFORD, NC, 27330 LEE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3048 9, RAEFORD, NC, 28376 HOKE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3050 , HOPE MILLS, NC, 28348 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3029 , SPRING LAKE, NC, 28390 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3139 1, FAYETTEVILLE, NC, 28301 CUMBERLAND CITGO-SELMA YES NO NO DIESEL CAMPUS STORE # 799 , GREENVILLE, NC, 27858 PITT CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 827 2, GREENVILLE, NC, 27834 PITT CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 895 1, GREENVILLE, NC, 27834 PITT CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 900 4, D, GREENVILLE, NC, 27858 PITT CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3005 5, HOPE MILLS, NC, 28348 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3014 2, FAYETTEVILLE, NC, 28306 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3001 2, FAYETTEVILLE, NC, 28306 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3002 1, FAYETTEVILLE, NC, 28304 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 486 6, FAYETTEVILLE, NC, 28304 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3007 1, FAYETTEVILLE, NC, 28305 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3042 1, FAYETTEVILLE, NC, 28303 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3041 5762 RAMSEY, FAYETTEVILLE, NC, 28311 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3015 3, FAYETTEVILLE, NC, 28306 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #3006 , SPRING LAKE, NC, 28390 CUMBERLAND CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3840 , SOUTHERN PINES, NC, 28387 MOORE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP # 3842 7-501, CARTHAGE, NC, 28327 MOORE CITGO-SELMA YES NO NO DIESEL KANGAROO EXP #775 , JOHNS ISLAND, SC, 29455 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #882 5, CHARLESTON, SC, 29405 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #794 1, SUMMERVILLE, SC, 29485 DORCHESTER COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #334 1, SURFSIDE BEACH, SC, 29575 HORRY COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #3358 1, RD, CHARLESTON, SC, 29407 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #3359 1, CHARLESTON, SC, 29407 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #403 2- WO, ODLAND DR, GARDEN CITY BEACH, SC, 29576 HORRY COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #301 3, MURRELLS INLET, SC, 29576 GEORGETOWN COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #791 , GEORGETOWN, SC, 29440 GEORGETOWN COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #792 2, SURFSIDE BEACH, SC, 29575 HORRY COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 820 , JAMES ISLAND, SC, 29412 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 594 1, SUMMERVILLE, SC, 29483 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 593 , SUMMERVILLE, SC, 29483 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 288 2, CHARLESTON, SC, 29414 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 788 , SUMMERVILLE, SC, 29483 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 845 9, NORTH CHARLESTON, SC, 29406 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 848 1, JOHNS ISLAND, SC, 29455 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 880 1, CHARLESTON, SC, 29407 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 839 42 CENTER STREET, FOLLY BEACH, SC, 29439 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 498 5, CHARLESTON, SC, 29418 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 883 6, NORTH CHARLESTON, SC, 29406 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #3491 49 BLACKGUM RD, PAWLEYS ISLAND, SC, 29585 GEORGETOWN COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP # 3058 10, PAWLEYS ISLAND, SC, 29585 GEORGETOWN COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #3870 , MONCKS CORNER, SC, 29461 BERKELEY COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #3875 1, OAD, JAMESTOWN, SC, 29453 BERKELEY COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #3876 15, ROUND O, SC, 29474 COLLETON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #1522 1, MOUNT PLEASANT, SC, 29464 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #1520 , CHARLESTON, SC, 29403 CHARLESTON COLONIAL - CHARLESTON YES NO NO DIESEL KANGAROO EXP #907 , WY, BEAUFORT, SC, 29906 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #277 71 MATHEWS DR, HILTON HEAD ISLAND, SC, 29926 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #490 1, PORT ROYAL, SC, 29935 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #787 1 GUMTREE RD, HILTON HEAD ISLAND, SC, 29926 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #917 1, HILTON HEAD ISLAND, SC, 29928 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #855 6 PALMETTO BAY, HILTON HEAD ISLAND, SC, 29928 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #862 , Y, BEAUFORT, SC, 29902 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #295 1, PORT ROYAL, SC, 29935 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP # 911 6, HARDEEVILLE, SC, 29927 JASPER COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP # 400 85 POPE AVE, HILTON HEAD ISLAND, SC, 29928 BEAUFORT COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #3630 14 D MARK CUMMINGS R, D, HARDEEVILLE, SC, 29927 JASPER COLONIAL - SAVANNAH YES NO NO DIESEL KANGAROO EXP #818 HWY 86, HILLSBOROUGH, NC, 27278 ORANGE GREENSBORO NC-Transmontaigne YES NO NO DIESEL KANGAROO EXP #864 , RD, HIGH POINT, NC, 27261 GUILFORD GREENSBORO NC-Transmontaigne YES NO NO DIESEL KANGAROO EXP #161 1, ELON COLLEGE, NC, 27244 ALAMANCE GREENSBORO NC-Transmontaigne YES NO NO DIESEL KANGAROO EXP # 426 , HIGH POINT, NC, 27261 GUILFORD GREENSBORO NC-Transmontaigne YES NO NO DIESEL KANGAROO EXP # 795 2, KERNERSVILLE, NC, 27284 FORSYTH GREENSBORO NC-Transmontaigne YES NO NO DIESEL KANGAROO EXP # 174 , PITTSBORO, NC, 27312 CHATHAM GREENSBORO NC-Transmontaigne YES NO NO DIESEL KANGAROO EXP # 182 , SPENCER, NC, 28159 ROWAN GREENSBORO NC-Transmontaigne YES NO NO DIESEL KANGAROO EXP #150 , LIBERTY, NC, 27298 RANDOLPH GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP #386 , CARRBORO, NC, 27510 ORANGE GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP #382 1, HILLSBOROUGH, NC, 27278 ORANGE GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP #112 , ELON COLLEGE, NC, 27244 ALAMANCE GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP #441 1, GRAHAM, NC, 27253 ALAMANCE GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP #3101 2, CHAPEL HILL, NC, 27514 ORANGE GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP # 3102 , CHAPEL HILL, NC, 27515 ORANGE GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP # 3839 1, SILER CITY, NC, 27344 CHATHAM GRNSBORO NC-MAGLN MRKT FRNDSHP YES NO NO DIESEL KANGAROO EXP # 2907 5, OCALA, FL, 34480 MARION MARATHON ASHLAND - TAMPA YES NO NO DIESEL KANGAROO EXP # 6183 , INVERNESS, FL, 34450 CITRUS MARATHON ASHLAND - TAMPA YES NO NO DIESEL KANGAROO EXP #2908 8, RD, OCALA, FL, 34481 MARION MARATHON ASHLAND - TAMPA YES NO NO DIESEL KANGAROO EXP #3110 34 PROSPERITY LANE, STAFFORD, VA, 22554 STAFFORD RICHMOND VA-BP YES NO NO DIESEL KANGAROO EXP #1259 12, CITRA, FL, 32113 MARION TAFT FL KINDER MORGAN YES NO NO DIESEL KANGAROO EXP # 6086 1, TITUSVILLE, FL, 32796 BREVARD TAFT FL KINDER MORGAN YES NO NO DIESEL KANGAROO EXP # 6087 2, MELBOURNE, FL, 32935 BREVARD TAFT FL KINDER MORGAN YES NO NO DIESEL KANGAROO EXP # 6131 4, MELBOURNE, FL, 32935 BREVARD TAFT FL KINDER MORGAN YES NO NO DIESEL KANGAROO EXP # 6292 6, PALM BAY, FL, 32907 BREVARD TAFT FL KINDER MORGAN YES NO NO DIESEL KANGAROO EXP#2074 2, PEEDWAY BLVD, DELAND, FL, 32724 VOLUSIA TAFT FL KINDER MORGAN YES NO NO DIESEL KANGAROO EXP #3863 1, OXFORD, MS, 38655 LAFAYETTE VALERO -MEMPHIS YES NO NO DIESEL KANGAROO EXP #3862 , SENATOBIA, MS, 38668 TATE VALERO -MEMPHIS YES NO NO DIESEL KANGAROO EXP #467 1, SOUTHPORT, NC, 28461 BRUNSWICK WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #930 1, JACKSONVILLE, NC, 28540 ONSLOW WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #422 & 6TH AVE, NORTH MYRTLE BEACH, SC, 29582 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #908 1, CONWAY, SC, 29526 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #3069 4, NORTH MYRTLE BEACH, SC, 29582 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #437 6, WILMINGTON, NC, 28409 NEW HANOVER WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #440 6, WILMINGTON, NC, 28412 NEW HANOVER WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #464 2- MEDIC, AL CTR, WILMINGTON, NC, 28401 NEW HANOVER WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #484 5, CASTLE HAYNE, NC, 28429 NEW HANOVER WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #3135 , LONG BEACH, NC, 28465 BRUNSWICK WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #819 4, MYRTLE BEACH, SC, 29575 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #853 2, MYRTLE BEACH, SC, 29577 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 273 3, MYRTLE BEACH, SC, 29577 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 3070 2, MYRTLE BEACH, SC, 29577 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 3241 1, MYRTLE BEACH, SC, 29577 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #3061 , NORTH MYRTLE BEACH, SC, 29582 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 3066 4, NORTH MYRTLE BEACH, SC, 29582 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 3484 1, NORTH MYRTLE BEACH, SC, 29582 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 3228 1, CONWAY, SC, 29526 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 3049 7, OCEAN ISLE BEACH, NC, 28469 BRUNSWICK WILMINGTON NC-Hess YES NO NO DIESEL PANTRY # 3065 1, NORTH MYRTLE BEACH, SC, 29582 HORRY WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 892 1, JACKSONVILLE, NC, 28546 ONSLOW WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP # 825 2, JACKSONVILLE, NC, 28540 ONSLOW WILMINGTON NC-Hess YES NO NO DIESEL KANGAROO EXP #3059 5, MYRTLE BEACH, SC, 29575 HORRY WILMINGTON NC-Hess YES NO NO DIESEL
